NO. 07-03-0309-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                     AUGUST 8, 2003

                          ______________________________


                          WARREN P. CANADY, APPELLANT

                                             V.

             TEXAS DEPARTMENT OF CRIMINAL JUSTICE, APPELLEE


                        _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

              NO. 088254-00-D; HONORABLE DON EMERSON, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Warren P. Canady, an inmate proceeding pro se, filed a notice of appeal from the

trial court’s order dismissing his claim against the Texas Department of Criminal Justice-

Institutional Division for injuries he allegedly sustained. Canady timely filed his notice of

appeal on July 7, 2003. By letter dated July 9, this Court notified Canady that no further

action would be taken in this appeal until the $125 filing fee was received and that failure
to pay the fee might result in dismissal under Rule 42.3(c) of the Texas Rules of Appellate

Procedure.1 In response, on July 25, 2003, he filed an application to proceed in forma

pauperis. For the reasons expressed herein, we dismiss the appeal.


       Pursuant to Rule 20.1(a), a party may proceed without advance payment of costs

if the party files an affidavit of indigence in compliance with the Rules. Rule 20.1(c)

provides that an affidavit of indigence must be filed in the trial court with or before the

notice of appeal, and Rule 20.1(c)(3) further provides that the time in which to file the

affidavit may be extended if, within 15 days after the date the notice of appeal was filed,

the party files a motion for extension of time in compliance with Rule 10.5(b). (Emphasis

added).


       Canady’s application to proceed in forma pauperis was not filed in the trial court with

or before the notice of appeal nor was it filed within the 15-day window with a motion for

extension of time.         See Mikkilineni v. City of Houston, 4 S.W.3d 298, 299

(Tex.App.–Houston [1st Dist.] 1999, no pet.). Thus, it is ineffective to excuse him from

paying the filing fee.


       Accordingly, the appeal is dismissed.


                                                   Don H. Reavis
                                                     Justice




       1
           All references to rules are to the Texas Rules of Appellate Procedure.

                                               2